Citation Nr: 1111321	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  09-04 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to August 1973.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied the Veteran's claim of entitlement to service connection for tinnitus.  

In December 2010, the Veteran and his wife testified before the undersigned Veterans Law Judge, seated at the RO in Portland, Oregon.  A transcript of the hearing has been associated with the claims file.  The Board notes that at that time, the Veteran requested that the Board hold the record open for 60 days to allow him to submit additional evidence.  To date, however, no additional evidence has been received.  


FINDING OF FACT

There is probative evidence of record that the Veteran incurred tinnitus during active service and such has continued to the present.


CONCLUSION OF LAW

Tinnitus was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R.     §§ 3.102, 3.159, 3.303, 3.304 (2010).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist the Appellant

In light of the favorable disposition the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

Service connection for some disorders will be rebuttably presumed if manifested to a compensable degree within a year following active service.  The Veteran's tinnitus, however, is not a disability for which service connection may be rebuttably presumed if manifested to a compensable degree within a year following active service.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).
The Board notes, and the Veteran does not argue otherwise, that his service treatment records are silent for complaint, treatment, or diagnosis of tinnitus.  However, he asserts entitlement to service connection for tinnitus on the basis that such was incurred during service in the Republic of Vietnam and has continued from such time to the present.  

Materials submitted in anticipation of the Veteran's scheduled October 2008 hearing before a Decision Review Officer (DRO), indicate that he asserted that his tinnitus began during boot camp and remains a constant sound he hears all of the time.  

At the time of the Veteran's December 2010 Board hearing, he reported that he was assigned to an infantry unit during service in the Republic of Vietnam, and used different kinds of mortars as well as standard-issue machine guns.  He also reported that he worked with helicopter engines every day for almost two years.  

The record, specifically, the Veteran's service separation document, his DD-214, shows that he participated in combat in the Republic of Vietnam, and is in receipt of the Combat Infantryman Badge (CIB).  Further, the Veteran's military occupational specialties are listed as fire crewman with the infantry and aircraft turbine engine repair.  

Pursuant to 38 U.S.C.A. § 1154(b), if the record demonstrates that a veteran engaged in combat with enemy forces, then by statute VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  See also 38 C.F.R. § 3.304(d).  In light of such combat service, it is conceded that the Veteran incurred acoustic trauma during service.

Having determined that the Veteran was exposed to acoustic trauma in service, the Board must now determine whether the Veteran has a current diagnosis of tinnitus for which service connection may be granted and whether there is nexus between such disabilities and his service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).

At the time of the Veteran's VA audiological evaluation in June 2006, he reported a history of bilateral recurrent tinnitus.  The report contains a question posed to the examiner regarding the date and circumstances of the onset of tinnitus.  The examiner reported "daily and longstanding ringing, acoustic trauma."  The Board is unclear if the inclusion of the term "acoustic trauma" conveys consideration by the examiner that the onset of the Veteran's tinnitus is related to acoustic trauma.  Further, the Board is unclear if the inclusion of the term "longstanding" conveys consideration by the examiner that the Veteran has experienced tinnitus since active service.  In any event, the examiner opined that the Veteran's tinnitus is less likely than not related to his active service.  Her sole rationale for the opinion provided was that the Veteran's service treatment records are silent for complaints of tinnitus.  

It appears that while the examiner had the opportunity to review the Veteran's claims file, she did not have the opportunity to consider the Veteran's lay statements, specifically, his statement made at the time of his July 2007 Notice of Disagreement that he did not report tinnitus during service because he did not know what tinnitus was.  Also, the examiner did not have the opportunity to consider the Veteran's October 2008 statement that he experienced tinnitus during boot camp and such has remained.  Such statements were not of record at the time of the VA audiological evaluation.  Thus, as the examiner's opinion is predicated on the fact that the Veteran did not complain of tinnitus during service, and such fact has been in essence corrected by the Veteran's lay statement, the opinion is of little probative value.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).

It is significant that on the basis of private treatment records dated in June 2008, the Veteran was granted service connection for bilateral hearing loss.  The Veteran's private audiologist opined that bilateral hearing loss was most likely due to active service.  Such record, however, is silent for an opinion as to the relationship between the Veteran's tinnitus and his active service. 

The Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  Thus, the Veteran is competent to report that he experienced tinnitus during active service, and that he currently experiences tinnitus.  He is competent to report that he has experienced tinnitus continuously since his active service in the Republic of Vietnam.  There is no evidence that the Veteran is not credible.  

Service connection may be granted when all the evidence establishes a medical nexus between military service and current complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this case, the Board has found that the Veteran was exposed to acoustic trauma during his service in the Republic of Vietnam.  There is also clinical evidence of tinnitus.  Finally, there is evidence, in the form of the Veteran's competent and credible lay statements, that he experienced tinnitus during active service and that such has existed continuously since that time.  C.F.R. § 3.303(b).

Resolving all reasonable doubt in favor of the Veteran, as is required by law, the Board finds that the Veteran incurred tinnitus as a result of his active service, and the claim is granted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).


ORDER

Service connection for tinnitus is granted, subject to the laws and regulations governing monetary awards.

____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


